Title: To James Madison from DeWitt Clinton, 20 May 1806
From: Clinton, DeWitt
To: Madison, James


                    
                        Sir
                        New York 20th. May. 1806.
                    
                    I enclose you a copy of a letter I received from Captain Whitby, on the 7th. instant, the day after the publication of the President’s Proclamation. The letter of the Commandant of Fort Jay will sufficiently refute the falsehood to which it refers.
                    I also transmit copies of certain affidavits taken before me.
                    Shortly after the receipt of Captain Whitbys letter I called on the British Consul General to know whether he was the medium of communication, but I did not find him at home and the hurry of business has prevented my seeing him. I strongly suspect that it was transmitted through him. I have the honor &c.
                    
                        (signed) DeWitt Clinton.
                    
                